DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.
 Response to Amendment
The amendments made to claims 1-5 and 11-15 in the response filed 3/22/21 is acknowledged.
Claims 1-20 are still pending in the application, with claim 20 remaining as previously withdrawn.
Claims 1-19 are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 10, 11, 13-15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaska et al. US 8,122,889 B2.
Regarding claim 1, Vaska discloses an oral device 74 (fig. 5 and col. 1, lines 19-21) comprising: a mouthpiece 52 configured for insertion into a mouth (figs. 3A and 5 and col. 20, lines 28-29; col. 20, lines 2-3), said mouthpiece 52 having a vestibular portion, oral cavity portion, and upper portion and a lower portion, wherein said upper portion is configured to hold upper teeth of said mouth and said lower portion is configured to hold lower teeth of said mouth (fig. 2A and col. 19, lines 18-21; the vestibular portion being the buccal wall of the mouthpiece, and the oral cavity portion being the lingual wall); a gas inlet conduit 80 (fig. 5 and col. 20, lines 38-40, air can be introduced via tube 80) adjacent to said vestibular portion of said mouthpiece 52 (fig. 5, all components of the entire device are adjacent/near each other), wherein said gas inlet conduit 80 has a first opening configured to be outside said mouth and a second opening 90 configured to be inside said mouth and is configured to allow gas to flow from said first opening to said second opening 90 of said gas inlet conduit 80 (fig. 5 and col. 20, lines 38-40, opening 90 being at the inner end of tube 80, and tube 80 has an opening at the opposite end for introducing air); a gas outlet conduit 76 (fig. 5 and col. 20, lines 28-31; col. 20, lines 3-9; tube 76 being a vacuum tube, which is capable of vacuuming air inside the mouth) adjacent to said vestibular portion of said mouthpiece 52 (fig. 5, all components of the entire device are adjacent/near each other), wherein said gas outlet conduit 76 has a first opening configured to be outside said mouth and a second opening configured to be inside said mouth and is 
Regarding claim 3, Vaska discloses said saliva outlet conduit 78 further including a third opening, said third opening configured to be inside said mouth and is configured to allow saliva to flow from said third opening to said first opening of said saliva outlet conduit 78 (fig. 5, tube 78 having multiple ports along the length of the tube, such that an intermediate port between the first outside opening and the second innermost opening can be considered the third opening, which is capable of allowing saliva to flow from the third opening to the first opening).
Regarding claim 4, Vaska discloses said saliva outlet conduit 78 further including an opening on a side of said saliva outlet conduit 78 (fig. 5, the tube 78 having multiple openings along its inner half/side of the tube 78, configured to be in the mouth).
Regarding claim 6, Vaska discloses said mouthpiece 52 further including a tongue stabilizer (fig. 5, there being an expanse of material within the loop formed by tube 76, which is capable of functioning as a tongue stabilizer; col. 20, lines 16-18).
Regarding claim 7, Vaska discloses said mouthpiece 52 further including an instrument passage (fig. 5, the inside open area between the lingual walls forming a passage that is capable of allowing an instrument to extend through, for example, if the patient’s tongue were to be reached by an instrument).
Regarding claim 10, Vaska discloses said gas inlet conduit 80 and said gas outlet conduit 76 are attached to the upper portion of said mouthpiece 52 (fig. 5, all components of the entire device are attached to each other).
Regarding claim 11, Vaska discloses said saliva outlet conduit 78 being attached to the lower portion of said mouthpiece 52 (fig. 5, all components of the entire device are attached to each other).
Regarding claim 13, Vaska discloses said gas inlet conduit 80 further including a third opening 90, said third opening 90 configured to be inside said mouth and is configured to allow gas to flow from said first opening to said third opening 90 of said gas inlet conduit 80 (fig. 5, port 90 at the inner end of tube 80 is a third opening that can allow air to flow from the outside/first opening to the inside of the mouth).
Regarding claim 14, Vaska discloses said gas outlet conduit 76 further including a third opening, said third opening configured to be inside said mouth and is configured to allow gas to flow from said third opening to said first opening of said gas outlet conduit 76 (fig. 5, tube 76 having ports all along the length of the tube, such that an intermediate port between the first outside opening and the second innermost opening can be considered the third opening, which is capable of allowing gas to flow from the third opening to the first opening).
Regarding claim 15, Vaska discloses an oral device 74 for a patient (fig. 5 and col. 1, lines 19-21) comprising: a mouthpiece 52 configured for insertion into a mouth (figs. 3A and 5 and col. 20, lines 28-29; col. 20, lines 2-3), said mouthpiece 52 having a vestibular portion, an oral cavity portion, an upper portion and a lower portion, wherein said upper portion is configured to hold upper teeth of said mouth and said lower portion is configured to hold lower teeth of said mouth (fig. 2A and col. 19, lines 18-21; the vestibular portion being the buccal wall of the mouthpiece, and the oral cavity portion being the lingual wall); a gas inlet conduit 80 (fig. 5 and col. 20, lines 38-40, air can be introduced via tube 80) attached to said upper portion of said mouthpiece 52 (fig. 5, all components of the entire device being attached to each other) 
Regarding claim 18, Vaska discloses said mouthpiece 52 further including a tongue stabilizer for immobilizing the tongue (fig. 5, there being an expanse of material within the loop formed by tube 76, which is capable of functioning as a tongue stabilizer for immobilizing the tongue; col. 20, lines 16-18).
Regarding claim 19, Vaska discloses said mouthpiece 52 further comprising an instrument passage (fig. 5, the inside open area between the lingual walls forming a passage that is capable of allowing an instrument to extend through, for example, if the patient’s tongue were to be reached by an instrument).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaska et al. US 8,122,889 B2 in view of Osborne US 4,560,351.
Regarding claim 2, Vaska discloses the claimed invention as discussed above.
Vaska is silent on a second saliva outlet conduit adjacent to said vestibular portion of said mouthpiece, wherein said second saliva outlet conduit has a first opening configured to be outside said mouth and a second opening configured to be inside said mouth and is configured to allow saliva to flow from said second opening to said first opening of said second saliva outlet conduit.
However, Osborne teaches a mouthpiece 10 (fig. 1 and col. 1, lines 7-11) comprising a second saliva outlet conduit 22 adjacent to said vestibular portion of said mouthpiece 10 (fig. 1 and col. 4, lines 1-5, vacuum tube 22 being attached at the vestibular/buccal surface of the tray 10), wherein said second saliva outlet conduit 22 has a first opening configured to be outside said mouth and a second opening configured to be inside said mouth and is configured to allow saliva to flow from said second opening to said first opening of said second saliva outlet conduit 22 (fig. 1, conduit 22 having an opening outside the mouth to carry away vacuumed saliva, and an opening inside the tray, which would be inside the mouth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the oral device of Vaska with a second 
Regarding claim 5, Vaska discloses the claimed invention as discussed above.
Vaska is silent on said mouthpiece further including a saliva outlet port.
However, Osborne teaches a mouthpiece 10 (fig. 1 and col. 1, lines 7-11) including a saliva outlet port (fig. 1 and col. 4, lines 1-5, vacuum tube 22 comprising an opening/port within the surface of the mouthpiece 10 that is capable of letting saliva pass through).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said mouthpiece of Vaska with a saliva outlet port, as taught by Osborne, to remove saliva from within the tray to prevent buildup around the teeth.
Regarding claim 12, Vaska in view of Osborne discloses the claimed invention as discussed above.
Vaska is silent on said second saliva outlet conduit being attached to the lower portion of said mouthpiece.
However, Osborne further teaches said second saliva outlet conduit 22 being attached to the lower portion of said mouthpiece 10 (fig. 1, the tubing 22 being attached to the entire mouthpiece 10, including the lower half).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified said second saliva outlet conduit of Vaska in view of Osborne to be attached to the lower portion of said mouthpiece, as taught by Osborne, to prevent accidental removal of the second saliva outlet conduit from any part of the mouthpiece.
Regarding claim 16, Vaska discloses the claimed invention as discussed above.
Vaska is silent on said mouthpiece further comprising at least one fluid outlet port configured to allow saliva to pass from inside the mouth of said patient to outside the mouth of said patient.
However, Osborne teaches a mouthpiece 10 (fig. 1 and col. 1, lines 7-11) including at least one fluid outlet port configured to allow saliva to pass from inside the mouth of said patient to outside the mouth of said patient (fig. 1 and col. 4, lines 1-5, vacuum tube 22 comprising an opening/port within the surface of the mouthpiece 10 that is capable of letting saliva pass through).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said mouthpiece of Vaska with at least one fluid outlet port configured to allow saliva to pass from inside the mouth of said patient to outside the mouth of said patient, as taught by Osborne, to remove saliva from within the tray to prevent buildup around the teeth.
Regarding claim 17, Vaska discloses the claimed invention as discussed above.
Vaska is silent on a second saliva outlet conduit attached to said lower portion of said mouthpiece configured to allow saliva to pass from inside the mouth of said patient to outside the mouth of said patient.
However, Osborne teaches a mouthpiece 10 (fig. 1 and col. 1, lines 7-11) comprising a second saliva outlet conduit 22 attached to said lower portion of said mouthpiece 10 configured to allow saliva to pass from inside the mouth of said patient to outside the mouth of said patient (fig. 1 and col. 4, lines 1-5, vacuum tube 22 being attached at the vestibular/buccal surface of the tray 10 and being capable of removing saliva; the tube 22 is attached to the entire mouthpiece 10, including its lower portion/half).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the oral device of Vaska with a second .
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaska et al. US 8,122,889 B2 in view of Makower et al. US 2013/0068235 A1.
Regarding claim 8, Vaska discloses the claimed invention as discussed above.
Vaska is silent on said tongue stabilizer having a first element that extends from an anterior of said lower portion of said mouthpiece to a posterior of said mouthpiece and a second element that extends from the anterior of said lower portion of said mouthpiece to the posterior of said mouthpiece.
However, Makower teaches said tongue stabilizer 44/47/47 having a first element 44/47 that extends from an anterior of said lower portion of said mouthpiece 40 to a posterior of said mouthpiece 40 (please see annotated fig. B below, where the band 44 and left wire 47 forms the first element; the left wire 47 extends from the anterior half of the tray, which is capable of being worn on the lower teeth, to the posterior half) and a second element 47 that extends from the anterior of said lower portion of said mouthpiece 40 to the posterior of said mouthpiece 40 (annotated fig. B, where the right wire 47 forms the second element; this wire also extends from the anterior to the posterior half of the tray).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the tongue stabilizer of Vaska to have a first element that extends from an anterior of said lower portion of said mouthpiece to a posterior of said mouthpiece and a second element that extends from the anterior of said lower portion of said mouthpiece to the posterior of said mouthpiece, as taught by Makower, because each wire 47 “exerts downward pressure on the tongue such that the tongue bulges through the perforations”, and the perforations “in use contact the upper surface of the tongue and grip the tongue due to bulging of the tongue surface through the perforations” ([0063]; therefore, 
    PNG
    media_image1.png
    467
    549
    media_image1.png
    Greyscale

Regarding claim 9, Vaska in view of Makower discloses the claimed invention as discussed above.
Vaska is silent on said first element and said second element of said tongue stabilizer partially overlapping.
However, Makower further teaches said first element 44/47 and said second element 47 of said tongue stabilizer 44/47/47 partially overlapping (annotated fig. B, the second element/wire 47 extends through the side of the band 44 of the first element 44/47; therefore, the two elements overlap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the tongue stabilizer of Vaska in view of Makower to have said first element and said second element of said tongue stabilizer partially .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Binner et al. US 9,308,064 B2; Fono US 3,211,149; McKinley US 5,104,315.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHELLE J LEE/            Examiner, Art Unit 3786